
	

113 HR 2874 IH: Women, Peace, and Security Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2874
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Ms. Schakowsky (for
			 herself, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Honda,
			 Ms. Tsongas,
			 Mr. Keating,
			 Ms. Jackson Lee,
			 Ms. Lee of California,
			 Ms. Speier,
			 Mr. Moran,
			 Mr. Conyers,
			 Mr. McGovern, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure that the United States promotes women’s
		  meaningful inclusion and participation in mediation and negotiation processes
		  undertaken in order to prevent, mitigate, and resolve violent conflict and
		  implements the United States National Action Plan on Women, Peace, and
		  Security.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Women, Peace, and Security Act
			 of 2013.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Sense of Congress regarding the National Action Plan on
				Women, Peace, and Security.
					Sec. 5. Statement of United States policies.
					Sec. 6. National Action Plan on Women, Peace, and
				Security.
						Sec. 2158. Training for ensuring women’s meaningful inclusion
				  and participation.
					Sec. 7. Monitoring and evaluation.
					Sec. 8. Engaging women in the full range of conflict
				prevention, peace negotiation, peace-building, and security
				initiatives.
					Sec. 9. Consultations with stakeholders.
					Sec. 10. Reports to Congress.
				
			2.FindingsCongress finds the following:
			(1)The United States
			 National Action Plan on Women, Peace, and Security, rooted in United Nations
			 Security Council Resolution 1325 (SCR 1325) and its four follow-up resolutions
			 1820 (2008), 1888 (2009), 1889 (2009), and 1960 (2010) seeks to address the
			 disproportionate impact of modern warfare on civilians, particularly women and
			 girls, and the necessity of substantively including women as equal
			 partners in preventing conflict and building peace in countries threatened and
			 affected by war, violence, and insecurity in all efforts to promote peace and
			 security..
			(2)Fundamental to the
			 affirmations described in paragraph (1) is the full and equal participation of
			 women as decisionmakers, planners, implementers, and beneficiaries in all
			 efforts to achieve solutions for just conflict resolution, lasting stability,
			 and inclusive democratic governance, including in—
				(A)conflict
			 prevention;
				(B)mediation,
			 transition processes, and peace and security negotiations;
				(C)peacekeeping and
			 peace-building efforts;
				(D)humanitarian
			 response; and
				(E)post-conflict
			 reconstruction and governance.
				(3)The United States
			 National Action Plan on Women, Peace, and Security, issued in December
			 2011—
				(A)builds upon the
			 goals for gender integration articulated in—
					(i)the
			 United States 2006 National Security Strategy: No nation can be free if
			 half its population is oppressed and denied fundamental rights. We affirm the
			 inherent dignity and worth of women, and support vigorously their full
			 participation in all aspects of society.;
					(ii)the
			 United States May 2010 National Security Strategy: Experience shows that
			 countries are more peaceful and prosperous when women are accorded full and
			 equal rights and opportunity. When those rights and opportunities are denied
			 countries often lag behind.; and
					(iii)the 2010
			 Quadrennial Diplomacy and Development Review: The protection and
			 empowerment of women and girls is key to the foreign policy and security of the
			 United States.; and
					(B)asserts that
			 evidence from around the world and across cultures shows that
			 integrating women and gender considerations into peace-building processes helps
			 promote democratic governance and long-term stability.
				(4)As directed by the
			 Executive Order, State, DoD, and USAID will designate one or more
			 officers, as appropriate, as responsible for coordination and implementation,
			 and will supplement this Plan, by submitting to the Assistant to the President
			 and National Security Advisor agency-specific Women, Peace and Security
			 implementation plans. These implementation plans will establish a full range of
			 time-bound, measurable, and resourced actions State, DoD, and USAID will take
			 to realize their commitments, and will include meaningful strategies for
			 monitoring implementation and evaluating results..
			(5)On April 5, 2012,
			 the Department of Defense (DoD) issued a Secretary of Defense Memorandum
			 directing the Department to incorporate the concepts from the U.S. National
			 Action Plan on Women, Peace and Security into programs, policies and daily
			 activities, stating that the goal of the National Action Plan is
			 critical to national security; and in June 2012, introduced the
			 Department of Defense Implementation Guide for the U.S. National Action Plan on
			 Women, Peace, and Security to integrate the objectives of the United States
			 National Action Plan into the strategic, operational, and tactical
			 environment and aims of the United States military.
			(6)In March 2012, the
			 United States Agency for International Development (USAID) released a new,
			 agency-wide Gender Equality and Female Empowerment Policy, the first such
			 policy since 1982. According to this policy, Gender equality and female
			 empowerment are core development objectives, fundamental for the realization of
			 human rights and key to effective and sustainable development outcomes. No
			 society can develop successfully without providing equitable opportunities,
			 resources, and life prospects for males and females so that they can shape
			 their own lives and contribute to their families and
			 communities..
			(7)In August 2012,
			 the Department of State Implementation of the National Action Plan on Women,
			 Peace and Security was introduced. The plan states, the Department
			 recognizes that promoting women’s participation in conflict prevention,
			 management and resolution, as well as in post-conflict relief and recovery,
			 advances core U.S. national interests of peace, national security, economic and
			 social development and international cooperation..
			(8)In August 2012,
			 the United States Agency for International Development (USAID) introduced its
			 Implementation of the United States National Action Plan on Women, Peace and
			 Security asserting, Ensuring the meaningful participation and protection
			 of women and girls affected by crisis and conflict is critical to building
			 lasting peace and achieving long-term development objectives..
			(9)During
			 preparations for United States withdrawal of security forces in Afghanistan by
			 2014, and upcoming Afghan elections, it is critical to ensure women’s rights
			 are not sacrificed and further that women’s security and ability to move freely
			 throughout the country are recognized as indicators of the transition’s
			 success.
			(10)In the Democratic
			 Republic of Congo, ongoing impunity for violations of human rights,
			 particularly women’s human rights, continues to undermine all efforts to bring
			 lasting peace to the country and the region.
			(11)Women and girls
			 on the forefronts of the Arab uprising—from Tunisia, Egypt, Libya, and
			 Syria—are systematically excluded from political processes in the new emerging
			 democratic governments, and reports of gender-based violent attacks, including
			 sexual violence, by police and security forces are frequent.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Appropriations of the Senate;
				(B)the Committee on
			 Armed Services of the Senate;
				(C)the Committee on
			 Foreign Relations of the Senate;
				(D)the Committee on
			 Appropriations of the House of Representatives;
				(E)the Committee on
			 Armed Services of the House of Representatives; and
				(F)the Committee on
			 Foreign Affairs of the House of Representatives.
				(3)Decisionmaking
			 processesThe term decisionmaking processes means
			 formal or informal processes related to, or a part of, negotiations or
			 mediations addressing conflict prevention and stabilization, peace-building,
			 protection, or appropriate security initiatives.
			(4)NAPThe
			 term NAP means the United States National Action Plan on Women,
			 Peace, and Security, which was instituted by Executive Order 13595 on December
			 19, 2011.
			(5)SecretaryThe
			 term Secretary means the Secretary of State.
			(6)StakeholdersThe
			 term stakeholders means nongovernmental and private sector
			 entities engaged in or affected by conflict prevention and stabilization,
			 peace-building, protection, security, transition initiatives, humanitarian
			 response, or related efforts, including—
				(A)registered or
			 nonregistered nonprofit organizations, advocacy groups, business or trade
			 associations, labor unions, cooperatives, credit unions, relief or development
			 organizations, community and faith-based organizations, philanthropic
			 foundations, and tribal leaders or structures;
				(B)independent media,
			 educational, or research institutions; and
				(C)private
			 enterprises, including international development firms, banks, and other
			 financial institutions, and particularly small businesses and businesses owned
			 by women or disadvantaged groups.
				(7)Women’s
			 meaningful inclusion and participationThe term women’s
			 meaningful inclusion and participation means ensuring women have safe,
			 genuine, and effective access and are present and actively involved in the full
			 range of decisionmaking processes, which may include—
				(A)conflict
			 prevention;
				(B)mediation or
			 negotiation efforts to resolve, mitigate, and transition from violent
			 conflict;
				(C)peacekeeping and
			 peace-building efforts;
				(D)post-conflict
			 reconstruction, transition initiatives, and governance; and
				(E)humanitarian
			 response.
				4.Sense of Congress
			 regarding the United States National Action Plan on Women, Peace, and
			 SecurityIt is the sense of
			 Congress that—
			(1)the implementation
			 of the United States National Action Plan on Women, Peace, and Security (NAP)
			 is paramount in improving the lives of women and girls around the world and
			 increasing overall global stability and prosperity;
			(2)Congress supports
			 the statement in the NAP of the United States unqualified commitment to
			 integrating women’s views and perspectives fully into our diplomatic, security,
			 and development efforts—not simply as beneficiaries, but as agents of peace,
			 reconciliation, development, growth, and stability;
			(3)Congress is
			 strongly committed to advancing the principles of the NAP, as instituted by
			 Executive Order 13595 of December 19, 2011;
			(4)the United States should coordinate with
			 the international community and civil society to develop criteria for
			 eligibility to ensure that appropriate civil society representatives with
			 relevant experience in gender sensitivity, peacemaking, or the promotion of
			 human rights and security are identified for inclusion in all peacebuilding
			 processes and activities; and
			(5)the President, in
			 coordination with the Secretary, the Secretary of Defense, and the
			 Administrator, should—
				(A)ensure the NAP’s
			 robust, transparent, comprehensive, and coordinated implementation; and
				(B)coordinate with
			 the international community to reaffirm global commitments to implementation of
			 United Nations Security Council Resolution 1325 utilizing the commitments
			 outlined in the NAP as a diplomatic means to encourage other countries
			 to—
					(i)advance women’s
			 inclusion in peace negotiations, peace-building activities, and conflict
			 prevention;
					(ii)protect all
			 civilians, specifically women and girls, from sexual and gender-based violence;
			 and
					(iii)ensure equal
			 access to relief and recovery assistance in areas of conflict and
			 insecurity.
					5.Statement of
			 United States policies
			(a)In
			 generalIt is the policy of the United States to implement the
			 United States National Action Plan on Women, Peace, and Security (NAP), as
			 instituted by Executive Order 13595 on December 19, 2011, to ensure that the
			 United States effectively promotes and supports women in conflict-affected and
			 post-conflict regions through clear, measurable commitments to—
				(1)promote the active
			 and meaningful participation of women in affected areas in all aspects of
			 conflict prevention, management, and resolution;
				(2)integrate the
			 perspectives and interests of affected women into conflict-prevention
			 activities and strategies;
				(3)promote the
			 physical safety, economic security, and dignity of women and girls;
				(4)support women’s
			 equal access to aid distribution mechanisms and services;
				(5)monitor, analyze, and evaluate
			 implementation efforts and the impact of such efforts; and
				(6)adjust policies
			 and programs to improve outcomes.
				(b)Statement of
			 CongressCongress—
				(1)recognizes the
			 invaluable contributions that United States and international civil society
			 groups have made to United States policies and programs on women, peace, and
			 security; and
				(2)encourages the
			 Secretary, the Secretary of Defense, and the Administrator to continue to
			 consult and utilize the networks and expertise of these stakeholders to
			 strengthen the implementation of the NAP.
				(c)IntegrationThe
			 Secretary and the Administrator shall—
				(1)integrate gender
			 as fully as applicable into all diplomatic and development efforts;
				(2)include gender in
			 strategic and budget planning processes;
				(3)continue to use
			 and improve upon performance indicators and evaluation mechanisms to account
			 for ongoing results and measure the impact of United States policies and
			 programs on women and girls in foreign countries; and
				(4)review existing United States policies and
			 programs on women and girls in foreign countries from a gender perspective, and
			 revise such policies and programs to address any unintended harm.
				(d)Integration of
			 gender goals in agency guidance and contracting
				(1)Department of
			 StateThe Secretary shall prescribe regulations and issue
			 guidance specifying key goals of the NAP with a view to fully integrating such
			 goals into the operations of the Department of State in the United States and
			 overseas, and shall ensure that such regulations and guidance call for
			 compliance by all Department personnel and contractors.
				(2)United States
			 Agency for International DevelopmentThe Administrator shall
			 prescribe regulations and issue guidance specifying key goals of the NAP with a
			 view to fully integrating such goals into the operations of the United States
			 Agency for International Development in the United States and overseas, and
			 shall ensure that such regulations and guidance call for compliance by all
			 Agency personnel and contractors.
				(e)TenetsThe Secretary, the Administrator, the
			 Secretary of Defense, the Secretary of Health and Human Services acting through
			 the Director of the Centers for Disease Control and Prevention, the United
			 States Permanent Representatives to the United Nations, the Secretary of the
			 Treasury, the Attorney General, the Secretary of Homeland Security, the United
			 States Trade Representatives, and the heads of other appropriate Federal
			 departments and agencies shall ensure, as appropriate, that the tenets of the
			 NAP are incorporated into all programs administered by each department and
			 agency specified in this subsection related to—
				(1)conflict
			 prevention;
				(2)humanitarian and
			 disaster response;
				(3)conflict
			 mediation;
				(4)peacekeeping;
				(5)post-conflict
			 reconstruction;
				(6)institution
			 building; and
				(7)democracy
			 promotion.
				6.United States
			 National Action Plan on Women, Peace, and Security
			(a)RequirementNot
			 later than 180 days after the date of the enactment of this Act, the Secretary,
			 the Administrator, the Secretary of Defense, and the heads of other appropriate
			 Federal departments and agencies shall, subject to subsection (b), develop or
			 update and implement a NAP. The NAP shall be transmitted to the appropriate
			 congressional committees and made publicly available.
			(b)Initial
			 NAPFor the purposes of this section, the United States
			 National Action Plan on Women, Peace and Security, issued in December
			 2011, shall be deemed to fulfill the initial requirement of subsection
			 (a).
			(c)Training
				(1)Foreign Service
			 Act of 1980Section 704 of the Foreign Service Act of 1980 (22
			 U.S.C. 4024) is amended by adding at the end the following new
			 subsection:
					
						(e)The Secretary, in
				conjunction with the Administrator of the United States Agency for
				International Development, shall ensure that all appropriate personnel,
				including special envoys, members of mediation or negotiation teams, relevant
				members of the Civil Service or Foreign Service, and contractors responsible
				for, or deploying to, countries or regions considered to be at risk of,
				undergoing, or emerging from violent conflict, obtain substantive knowledge and
				skills through—
							(1)appropriate
				advanced training in conflict prevention, peace processes, mitigation,
				resolution, and security initiatives that specifically addresses the importance
				of women’s meaningful inclusion and participation (as defined in section 3 of
				the Women, Peace, and Security Act of 2013);
							(2)training on gender considerations and
				women’s meaningful inclusion and participation, including training
				regarding—
								(A)international
				human rights law and international humanitarian law, as relevant; and
								(B)protecting
				civilians from violence, exploitation, and trafficking in persons; and
								(3)training on
				effective strategies and best practices for ensuring women’s meaningful
				inclusion and
				participation.
							.
				(2)Title 10, United
			 States Code
					(A)In
			 generalChapter 107 of title 10, United States Code, is amended
			 by adding at the end the following new section:
						
							2158.Training for
				ensuring women’s meaningful inclusion and participationThe Secretary of Defense shall ensure that
				all appropriate personnel, including members of the Armed Forces, members of
				mediation or negotiation teams, relevant members of the Civil Service, and
				contractors responsible for, or deploying to, countries or regions considered
				to be at risk of, undergoing, or emerging from violent conflict, obtain
				substantive knowledge and skills through—
								(1)appropriate advanced training in conflict
				prevention, peace processes, mitigation, resolution, and security initiatives
				that specifically addresses the importance of women’s meaningful inclusion and
				participation (as defined in section 3 of the Women, Peace, and Security Act of
				2013);
								(2)training on gender considerations and
				women’s meaningful inclusion and participation, including training
				regarding—
									(A)international
				human rights law and international humanitarian law, as relevant; and
									(B)protecting
				civilians from violence, exploitation, and trafficking in persons; and
									(3)training on
				effective strategies and best practices for ensuring women’s meaningful
				inclusion and
				participation.
								.
					(B)Clerical
			 amendmentThe table of sections at the beginning of chapter 107
			 of such title is amended by adding at the end the following new item:
						
							
								2158. Training for ensuring women’s
				meaningful inclusion and
				participation.
							
							.
					(3)United
			 NationsThe Secretary is strongly encouraged to work with the
			 United Nations and the international community to promote training that
			 provides international peacekeeping personnel with substantive knowledge and
			 skills needed to effectively ensure women’s meaningful inclusion and
			 participation.
				7.Monitoring and
			 evaluation
			(a)In
			 generalThe implementation of the NAP under section 6 shall
			 include the establishment or improvement of monitoring and evaluation tools to
			 ensure accountability and effectiveness of policies, programs, projects, and
			 activities undertaken to support the objectives specified in such NAP.
			(b)Monitoring and
			 evaluation plansThe Secretary, the Administrator, the Secretary
			 of Defense, and representatives of other Executive agencies, as appropriate,
			 shall develop a plan for monitoring and independent evaluation of programs,
			 projects, and activities carried out under this Act. Such plan shall—
				(1)apply rigorous
			 monitoring and evaluation methodologies to focus on learning, accountability,
			 and policymaking, choosing from among a wide variety of qualitative,
			 quantitative, summative, and formative methods common in the field of social
			 scientific inquiry, including impact evaluations; and
				(2)be included in the
			 NAP under section 6.
				(c)Foreign
			 assistance coordination, planning, data collection, and tracking
			 systemsThe Secretary and the Administrator, in consultation with
			 the Secretary of Defense, as appropriate, shall—
				(1)utilize
			 appropriate foreign assistance coordination, planning, data collection, and
			 tracking systems to—
					(A)analyze the impact
			 of staff training, management systems, and organizational structures on program
			 results;
					(B)improve collection
			 of sex- and age-disaggregated data in conflict-affected areas;
					(C)ensure proper
			 targeting of programs; and
					(D)collect and
			 analyze gender data for the purpose of developing and enhancing early warning
			 systems of conflict and violence;
					(2)develop programming in accordance with the
			 NAP’s principles and is responsive to women’s needs and perspectives;
				(3)revise policies
			 and programming as data is collected and analyzed to ensure improved outcomes
			 for women and girls;
				(4)support budgeting, operational and
			 programmatic planning, and performance management, related to women’s
			 meaningful inclusion and participation;
				(5)post to the
			 Foreign Assistance Dashboard up-to-date data on United States foreign
			 assistance by account, bureau or office, as the case may be, and country where
			 gender equality and women’s empowerment is a primary or secondary goal;
			 and
				(6)develop or improve
			 upon existing data collection mechanisms that—
					(A)track and report
			 progress on the objectives specified in the NAP;
					(B)assess lessons
			 learned; and
					(C)identify best
			 practices.
					(d)IndicatorsThe
			 Secretary and the Administrator, in cooperation with the Secretary of Defense,
			 as appropriate, shall identify common indicators to evaluate the impact of
			 United States foreign assistance on women’s meaningful inclusion and
			 participation and revise approaches to ensure improved outcomes.
			8.Engaging women in
			 the full range of conflict prevention, peace negotiation, peace-building, and
			 security initiatives
			(a)In
			 generalThe Secretary and the Administrator are strongly
			 encouraged to work to facilitate women’s meaningful inclusion and participation
			 in informal and formal peace negotiations, including, as appropriate by—
				(1)providing
			 technical assistance, training, and logistical support to female negotiators,
			 peace-builders, and stakeholders;
				(2)utilizing
			 technology, such as cell phones or social media tools, that assist the work of
			 organizers, negotiators, communicators, peace-builders, and other civil society
			 actors;
				(3)addressing
			 security-related barriers to women’s participation;
				(4)expanding and
			 applying gender analysis to improve program design and targeting; and
				(5)supporting
			 appropriate local organizations, especially women’s peace-building
			 organizations.
				(b)CoordinationThe
			 Secretary is encouraged to promote the meaningful inclusion and participation
			 of women in coordination and consultation with international partners,
			 including multilateral organizations, stakeholders, and other relevant
			 international organizations, particularly in circumstances in which direct
			 engagement is not appropriate or advisable.
			(c)AssessmentsThe
			 Secretary, in consultation with the Administrator, and in cooperation with the
			 Secretary of Defense, as appropriate, shall conduct assessments that include
			 the perspective of women before implementing new projects or activities in
			 support of assistance related to—
				(1)peace
			 negotiations;
				(2)transitional
			 justice and accountability processes;
				(3)efforts to combat
			 violent extremism; and
				(4)security sector
			 reform.
				(d)Government
			 efforts
				(1)In
			 generalThe Secretary, in consultation with the Administrator,
			 and in cooperation with the Secretary of Defense and the heads of other
			 relevant Federal agencies, as appropriate, shall encourage and facilitate the
			 efforts of partner governments to improve women’s meaningful inclusion and
			 participation in peace and security processes, conflict prevention,
			 peace-building, transitional processes, and decisionmaking institutions in
			 conflict-affected environments.
				(2)Government
			 effortsThe efforts of partner governments to be encouraged and
			 facilitated under paragraph (1) include—
					(A)the recruitment
			 and retention of women (including minorities) in leadership roles;
					(B)capacity building
			 of legislative, judicial, defense, and law enforcement institutions to develop
			 and implement policies which support women’s meaningful inclusion and
			 participation;
					(C)increased women’s
			 participation in programs funded by the United States Government that—
						(i)provide training
			 to foreign nationals regarding law enforcement, the rule of law, and
			 professional military education; and
						(ii)offer foreign
			 nationals opportunities to participate in educational exchanges, conferences,
			 and seminars;
						(D)training,
			 education, and mobilization of men and boys as partners in support of women’s
			 meaningful inclusion and participation;
					(E)development of
			 transitional justice and accountability mechanisms that are inclusive of the
			 experiences and perspectives of women and girls; and
					(F)measures to ensure
			 that relief and recovery planning and assistance are informed by effective
			 consultation with women and girls.
					9.Consultations
			 with stakeholders
			(a)In
			 generalThe Secretary and the Administrator shall establish
			 guidelines for overseas United States personnel to consult with stakeholders
			 regarding United States efforts to—
				(1)prevent, mitigate,
			 or resolve violent conflict; and
				(2)enhance the
			 success of mediation and negotiation processes by ensuring women’s meaningful
			 inclusion and participation.
				(b)Frequency and
			 scopeConsultations under subsection (a) shall—
				(1)take place not
			 less frequently than once every 180 days, as appropriate; and
				(2)include a range
			 and representative sample of local stakeholders, including women, youth, ethnic
			 and religious minorities, and other politically under-represented or
			 marginalized populations.
				10.Reports to
			 Congress
			(a)Training
			 briefingThe Secretary, in conjunction with the Administrator and
			 the Secretary of Defense, shall designate appropriate officials to brief the
			 appropriate congressional committees, not later than one year after the date of
			 the enactment of this Act, on—
				(1)the existing,
			 enhanced, and newly established training carried out pursuant to section 6(c)
			 and the amendments made by such section; and
				(2)the guidelines
			 established for overseas United States diplomatic and consular personnel to
			 engage in consultations with United States and international stakeholders
			 pursuant to section 9.
				(b)Annual report on
			 women, peace, and securityNot later than one year after the date
			 of the enactment of this Act and annually thereafter, the Secretary, in
			 conjunction with the Administrator and the Secretary of Defense, shall submit
			 to the appropriate congressional committees a report that—
				(1)outlines the
			 monitoring and evaluation tools, mechanisms, and common indicators established
			 under section 7 to assess progress made on the objectives of the NAP;
				(2)summarizes United
			 States diplomatic efforts and foreign assistance programs, projects, and
			 activities to promote women’s meaningful inclusion and participation;
			 and
				(3)summarizes and
			 evaluates the impact of the United States NAP initiatives.
				
